DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 12 is objected to because of the following informalities:  
Reciting “- -  an organic aluminum compound and and water (H2O) - - is objected because duplicate a term “and”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1 & 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akimoto et al. (US 20210297965) in view of Seo (US 20200194628).
Regarding claim 1, Akimoto discloses that a semiconductor light emitting element comprising:
an n-type semiconductor layer of an n-type aluminum gallium nitride (AlGaN)-based semiconductor material 11(a GaN is  AlGaN-based semiconductor material) provided on a substrate 10 (Fig. 6A);
an active layer 33 of an AlGaN-based semiconductor material provided in a first region on the n-type semiconductor layer (Fig. 3 & 6B);
a p-type semiconductor layer 34 of a p-type AlGaN-based semiconductor material provided on the active layer (Fig. 3 & 6B);
a first covering layer 13 that is provided to cover a second region on the n-type semiconductor layer different from the first region, a side of the active layer, and the p-type semiconductor layer (Fig.  7A);
an n-side contact electrode 14 & 40(A) that extends through the first covering layer and is in contact with the n-type semiconductor layer 11b;
a p-side contact electrode 15 & 40(B) that extends through the first covering layer 13 and is in contact with the p-type semiconductor layer 15 (Fig. 7A);
a second covering layer 16 provided to cover the first covering layer 13, the n-side contact electrode 14 & 40(A), and the p-side contact electrode15 & 40(B) (Fig. 7C)
an n-side pad electrode 17 that extends through the second covering  layer 16 and is connected to the n-side contact electrode 14 & 40(A); and

Akimoto fails to teach a first covering layer is made of aluminum oxide (Al2O3).
However, Seo suggests that a first covering layer 161 is made of aluminum oxide (Al2O3) (para. 0065).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Akimoto with a first covering layer is made of aluminum oxide as taught by Seo in order to enhance variation of insulating material  and/or enhance dielectric proper by using high-k (Al2O3) material and also, the claim would have been obvious because the substitution of one know element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding claim 10, Akimoto & Seo disclose a method of manufacturing a semiconductor light emitting element, comprising:
stacking, on a substrate 10, an n-type semiconductor layer of an n-type aluminum gallium nitride (AlGaN) –based semiconductor material 11 & 33, an active layer 33 of an AlGaN-based semiconductor material on the n-type semiconductor layer, and a p-type semiconductor layer of a p-type AlGaN-based semiconductor material 34 on the active layer 33 successively (Fig. 3 & 8B);
removing a portion of each of the p-type semiconductor layer, the active layer, and the n-type semiconductor layer to expose a portion of the n-type semiconductor layer (Fig. 6B);  
forming a first covering layer 13 (Fig. 8B, Akimoto) made of aluminum oxide (Al2O3) (Seo specify an aluminum oxide as a first covering layer) to cover an exposed region of the n-
removing the first covering layer 13 in part to form an n- side contact electrode 14 that is in contact with the n-type semiconductor layer 11;
removing the first covering layer 15 in part to form a p-side contact electrode 34 that is in contact with the p-type semiconductor layer (Fig. 3 &  7A, Akimoto);
forming a second covering layer that covers the first covering layer, the n-side contact electrode, and the p-side contact electrode;
removing the second covering layer 16 in part to form an n-Side pad electrode 17 that is connected to the n-side contact electrode; and
removing the second covering layer 16 in part to form a p-side pad electrode 18 that is connected to the p-side contact electrode (Fig. 7 C).
Claims 2-3, 5-9, & 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akimoto et al. (US 20210297965) in view of Seo (US 20200194628) further in view of Chen et al. (US 2017/0373226).
Reclaim 2, Akimoto & Seo fail to teach that a third covering layer that is provided to cover at least a part of each of a surface of the substrate, the second covering layer, a side of the n-side pad electrode, and a side of the p-side pad electrode and that is made of aluminum oxide (Als0O3).
However, Chen suggests a multi-insulating layers including the first and third insulating layers are made of Al2O3.

Reclaim 3, Akimoto, Seo, & Chen disclose that a mounting board that includes an n-side mounting electrode connected to the n-side pad electrode and a p-side mounting electrode connected to the p-side pad electrode, wherein  the third covering layer is provided to further cover at least a part of a surface of the mounting board (Fig. 13, Akimoto, para. 0052).
Reclaim 5, Akimoto, Seo, & Chen disclose that a protective insulation layer that is provided between the p-type semiconductor layer and the first covering layer and that is made of silicon oxide (Si02) or silicon oxynitride (SiON) (Chen Fig. 10B).
Reclaim 6, Akimoto, Seo, & Chen disclose that the second covering layer 162 includes an SiO, layer having a thickness ten times or more larger than a thickness of the first covering layer (Akimoto, Fig. 13 in view of Seo para. 0094).
Reclaim 7, Akimoto, Seo, & Chen disclose that the second covering layer may further include a nitride layer that covers the SiO, layer (Akimoto, Fig. 13 in view of Seo para. 0094).
Reclaim 8, Akimoto, Seo, & Chen disclose that the second covering layer includes a first layer made of a material having a lower refractive index than a material of the first covering layer and a second layer that is made of a higher refractive index than the material of the first covering layer and that covers the first layer (Akimoto, Fig. 13 in view of Seo para. 0094).

However, notwithstanding, one of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization.  
Before effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to use a certain molar fraction of Aluminum nitride, because it would have been to obtain a certain molar fraction of Aluminum nitride to achieve enhance emission of LED device.	
Reclaim 11, Akimoto, Seo, & Chen disclose that the first covering layer is formed by an atomic layer deposition method in which an organic aluminum compound and an oxygen gas (02) plasma or an ozone gas (03) are used as source materials (oxygen gas can be ab ozone or plasma oxygen gas or Water in order to produce Al2O3).
Reclaim 12, Akimoto, Seo, & Chen forming a third covering layer made of aluminum oxide (Al2O3) to cover at least a part of each of a surface of the substrate, the second covering layer, a side of the n-side pad electrode, and a side of the p-side pad electrode, wherein the third covering layer is formed by an atomic deposition method in which an organic aluminum compound and water (H20) are used as source materials (Chen Fig. 10B, oxygen gas can be ab ozone or plasma oxygen gas or Water in order to produce Al2O3).
Allowable Subject Matter
4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972.  The examiner can normally be reached on M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SU C KIM/             Primary Examiner, Art Unit 2899